                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA              )
                                      )
             v.                       )       No. 16 CR 109
                                      )       Judge Robert M. Dow, Jr.
RALPH GARCIA                          )

                     GOVERNMENT=S POST-TRIAL BRIEF

      THE UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, and respectfully

submits its Post-Trial Brief.

      The evidence presented during the trial of defendant, Ralph Garcia, in this

case established, beyond a reasonable doubt that, as charged in Counts One through

Six of the superseding indictment:

      (1) On or about November 17, 2014, at Joliet, in the Northern District of

          Illinois, defendant knowingly and intentionally distributed a controlled

          substance, namely, 5 grams or more of methamphetamine (actual), a

          Schedule II Controlled Substance; in violation of Title 21, United States

          Code, Section 841(a)(1) (Count One).

      (2) On or about November 24, 2014, at Joliet, in the Northern District of

          Illinois, defendant knowingly and intentionally distributed a controlled

          substance, namely, 50 grams or more of methamphetamine (actual), a




                                          1
          Schedule II Controlled Substance; in violation of Title 21, United States

          Code, Section 841(a)(1) (Count Two).

       (3) On or about December 15, 2014, at Joliet, in the Northern District of

          Illinois, defendant knowingly and intentionally distributed a controlled

          substance, namely, 50 grams or more of methamphetamine (actual), a

          Schedule II Controlled Substance; in violation of Title 21, United States

          Code, Section 841(a)(1) (Count Three).

       (4) On or about January 23, 2015, at Joliet, in the Northern District of Illinois,

          defendant, knowing that he had previously been convicted of a crime

          punishable by a term of imprisonment exceeding one year, did knowingly

          possess, in and affecting interstate commerce a firearm, namely a Taurus

          Revolver, model 856, .38 caliber, bearing serial number DW62612, which

          firearm had traveled in interstate commerce prior to the defendant’s

          possession of the firearm; in violation of Title 18, United States Code,

          Section 922(g)(1) and 924(e) (Count Four).1

       (5) On or about January 23, 2015, at Joliet, in the Northern District of Illinois,

          defendant knowingly and intentionally distributed a controlled substance,



1 The grand jury returned an indictment in this case, and this case proceeded to a bench
trial, prior to the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191, 2200
(2019), in which the Supreme Court held that the government must prove that a defendant
knew of his or her felony status. As such, the original indictment in this case did not allege
that the defendant knew of his felony status, but only that he knowingly possessed a
firearm. Following Rehaif, the parties agreed to re-open the evidence and the parties
stipulated that the defendant knew of his felony status prior to the alleged possession of a
firearm on January 23, 2015. R. 105 (Stipulation #4).
                                              2
           namely, 50 grams or more of methamphetamine (actual), a Schedule II

           Controlled Substance; in violation of Title 21, United States Code, Section

           841(a)(1) (Count Five).

      (6) On or about March 4, 2015, at Joliet, in the Northern District of Illinois,

           defendant knowingly and intentionally distributed a controlled substance,

           namely, 5 grams or more of methamphetamine (actual), a Schedule II

           Controlled Substance; in violation of Title 21, United States Code, Section

           841(a)(1) (Count Six).

R. 49 (Superseding Indictment).

      I.      Applicable Law

      A. Distribution of a Controlled Substance.

      In order for the court to find that the defendant is guilty of distribution of a

controlled substance as charged in Counts One, Two, Three, Five and Six, the

government must prove the following elements beyond a reasonable doubt: (1) the

defendant knowingly distributed the controlled substance, namely 50 grams or more

of actual methamphetamine; and (2) the defendant knew the substance was some

kind of controlled substance. The government is not required to prove that the

defendant knew the substance was actual methamphetamine but only that the

defendant knew the substance was some kind of controlled substance. Seventh Circuit

Pattern Federal Jury Instructions – Criminal, (2012 Ed.) at 910; 21 U.S.C. § 841(a)(1).

“A person ‘distributes’ a controlled substance if he delivers or transfers possession of

the controlled substance to someone else.” Id. at 812.
                                          3
       B. Possession of a Firearm

       In order for the court to find that the defendant is guilty of being a felon in

possession of a firearm as charged in Count Four, the government must prove the

following elements beyond a reasonable doubt: (1) the defendant knowingly possessed

a firearm; (2) at the time of the charged act, the defendant was a prohibited person,

namely a previously convicted felon; and (3) the firearm had been shipped or

transported in interstate or foreign commerce. Seventh Circuit Pattern Federal Jury

Instructions – Criminal, (2012 Ed.) at 285; 18 U.S.C. § 922(g)(1). Additionally,

following the Supreme Court’s decision in Rehaif, “[t]he [g]overnment must prove

both that the defendant knew he possessed a firearm and that he knew he belonged

to the relevant category of persons barred from possessing a firearm,” namely, the

category of previously convicted felons.” Rehaif, 139 S. Ct. at 2200.

       II.     Facts and Argument

       The government called the following witnesses at trial: (1) Special Agent

Andrew Karceski of the Bureau of Alcohol, Tobacco and Firearms; (2) the confidential

source (“CS”)2 who purchased the narcotics and a firearm from the defendant over

five separate occasions; (3) DEA Chemist Sarah Manney; and (4) DEA Chemist

Robert Holbrooke. During the course of the trial, Special Agent Karceski testified

regarding a series of recorded meetings, telephone calls and text message exchanges

between      the   defendant   and   the   CS,   during    which    the   CS    purchased


2 While the CS identified himself by name at trial, the government identifies him as only
CS herein.
                                             4
methamphetamine and a gun from the defendant in exchange for United States

currency. Throughout the course of the trial, Special Agent Karceski also provided

his interpretation of coded words and language used by the defendant and the CS

with regards to drugs, guns and gang activity. Special Agent Karceski based his

interpretation on over 25 years of law enforcement; his extensive training in firearms,

narcotics and street gangs; and the hundreds of investigations he has conducted in

this field. Tr. 10-15.

              a. November 17, 2014: Defendant Distributed 27.4 Grams of
                 Methamphetamine to the CS [Count One]

       A. November 15, 2014: Defendant and CS Meet to Discuss Methamphetamine
          Distribution.

       Agent Karceski testified that on or around November 15, 2014, the CS

informed him that the defendant was selling drugs. Tr. 16, 36-37. Law enforcement

had previously identified the defendant as a leader of the Joliet faction of the Latin

Kings street gang. Tr. 196. On the same day, at the direction of Agent Karceski, the

CS made a recorded call to the defendant at (815) 641-1437 (the “Garcia Phone”) and

arranged to meet with the defendant. Tr. 18-21; G. Ex. 1.

       Before the CS left to meet with the defendant, Agent Karceski followed his

standard protocol for controlled meetings with a target (here, the defendant): he

searched the CS and his car and verified that the CS had no contraband in his

possession; he provided the CS with a recording device; and he maintained

surveillance of the CS from his meeting with Agent Karceski to his meeting with the

defendant. Tr. 21-22.
                                          5
       On November 15, 2014, the CS met with the defendant in the CS’s car at 702

Vista Lane in Joliet, Illinois (“Garcia Residence”). Tr. 22; G. Ex. 2. During the

meeting, defendant told the CS that, “This guy got the white [China white heroin]3

though, though, it’s not the mud [black tar heroin], they want the mud.” G. Ex. 2; G.

Ex. 2 Trans. 45-47; Tr. 39-40.4 The CS told the defendant that the last time his

ostensible out-of-town customer5 was looking for narcotics, he was looking for “damn

near 50 grams” of narcotics. G. Ex. 2; G. Ex. 2 Trans. 52-56. Defendant responded

that his supplier “got a boatload [a lot of heroin].” G. Ex. 2; G. Ex. 2 Trans. 68; Tr. 40.

       As the conversation continued, defendant explained that his supplier was

“cutting it [the narcotics] with some shit,” which Agent Karceski explained involved

the mixing of narcotics with other substances to dilute the product and increase the

volume of narcotics. G. Ex. 2; G. Ex. 2 Trans. 85-86.; Tr. 40-41. Defendant stated that

the supplier would give defendant “10 grams [of heroin]”, but was charging defendant

“a hundred dollars a gram.” G. Ex. 2; G. Ex. 2 Trans. 86-88. Agent Karceski testified

that at that time, heroin cost approximately $100 per gram on the street. Tr. 41.




3 Agent Karceski’s interpretations of statements made on recorded calls and meetings
appear in brackets.
4 When citing to testimony that appeared on recording, the government’s citations herein
are to the actual exhibit of the recorded call or meeting (“G. Ex. __”), the transcript of the
recorded call or meeting followed by the page number of the transcript (“G. Ex. __ Trans.
__”), and then the trial transcript where the relevant portion appeared (“Tr. __”).
5 As part of this investigation and at the direction of law enforcement, the CS advised the
defendant that he had a narcotics customer from outside Joliet who was interested in
purchasing narcotics.
                                               6
Defendant said he refused to pay his supplier “no hundred dollars” because the heroin

was diluted. G. Ex. 2; G. Ex. 2 Trans. 90-92.

      When asked by the CS how much the heroin went for on the street, defendant

responded that it went for “a hundred dollars a gram.” G. Ex. 2; G. Ex. 2 Trans. 94-

102. Defendant explained that if the CS bought large quantities of “the dope [heroin],”

he could buy it for $50 or $60 a gram. G. Ex. 2; G. Ex. 2 Trans. 108-119; Tr. 42.

      Later in the conversation, the CS asked defendant if he had “them things,” in

reference to firearms. G. Ex. 2; G. Ex. 2 Trans. 134-137, Tr. 43. Defendant responded

that his brother had “a friend who’s gotta whole house full of ‘em [firearms]” and who

brings them “on the train.” G. Ex. 2; G. Ex. 2 Trans. 160-166, Tr. 44-45. However,

defendant explained that the train service started using metal detectors and now

“they ain’t letting them on the train with ‘em [firearms].” G. Ex. 2; G. Ex. 2 Trans.

143-145, 174-175, Tr. 45. Defendant also explained that there was a “[member of the

P] Stone [Nation street gang who] got like six guns. Wants like [$]200 for like a .357

[caliber firearm]…he showed me the guns last night.” G. Ex. 2; G. Ex. 2 Trans. 188-

192, Tr. 45-46.

      Defendant also told the CS that he had a reliable source of “yae [cocaine],” who

was selling the cocaine “a little chop at a time” to keep the demand for the cocaine

high. G. Ex. 2; G. Ex. 2 Trans. 298-318, Tr. 46-47. Defendant told the CS that

defendant was “selling the shit [cocaine]” the previous day. G. Ex. 2; G. Ex. 2 Trans.

299-300, Tr. 46. Defendant said that another source was diluting the cocaine and

selling “[eight] balls [1/8 an ounce of cocaine] for 180 bucks.” G. Ex. 2; G. Ex. 2 Trans.
                                             7
331-335, Tr. 48. When the CS asked defendant about buying a quarter kilogram of

narcotics from the defendant, defendant responded that he “made, like nice bags [for

street level distribution].” G. Ex. 2; G. Ex. 2 Trans. 371-372, Tr. 49.

      Defendant then proposed that CS “try to get rid of [sell] some of that ice [crystal

methamphetamine] I got.” G. Ex. 2; G. Ex. 2 Trans. 390-391, Tr. 49. Agent Karceski

testified that the defendant was the person who brought up the subject of crystal

methamphetamine; the CS had never asked to buy crystal methamphetamine from

the defendant. Tr. 50. The CS responded by asking defendant how much an ounce of

the methamphetamine cost, to which the defendant responded that his source was

selling them “9 deep [$900 for an ounce of methamphetamine], they getting ‘em like

[$]250 [for] an eight ball [1/8th an ounce of methamphetamine].” G. Ex. 2; G. Ex. 2

Trans. 400-401, Tr. 51. When the CS asked the defendant if he could get the

methamphetamine for him “ASAP,” the defendant responded, “Yeah real quick.” G.

Ex. 2; G. Ex. 2 Trans. 415-418, Tr. 51.

      The CS then reiterated that he was trying to get firearms. G. Ex. 2; G. Ex. 2

Trans. 523. Defendant stated, “When I had all that shit [firearms], I was passing it

out.” G. Ex. 2; G. Ex. 2 Trans. 546-547; Tr. 52. Defendant then recounted a time when

police executed a search warrant at his house and recovered a gun he kept upstairs.

G. Ex. 2; G. Ex. 2 Trans. 546-610; Tr. 53-54. Defendant also recounted how in the “old

days we used to just have ‘em [the firearms] anchored” in “hiding spots,” like “a little

box or something.” G. Ex. 2; G. Ex. 2 Trans. 636-658; Tr. 54-56. Agent Karceski


                                            8
testified that this was consistent with a common method used by street gangs to stash

guns in easily accessible locations without carrying them on their person. Tr. 55-56.

      Before the end of the meeting, defendant agreed that it would be “[$]9

[hundred] for that ice [methamphetamine].” G. Ex. 2; G. Ex. 2 Trans. 614-617; Tr. 55.

The CS said he would talk to his ostensible customer and get back to the defendant

later in the week. G. Ex. 2; G. Ex. 2 Trans. 619-627. Defendant also agreed to call his

source for “yae [cocaine],” explaining that his source had “two [qualities of cocaine for

sale], he got fifteen [a higher quality cocaine for sale for $1,500 an ounce] and he got

the eight [lower quality cocaine for sale for $800 an ounce].” G. Ex. 2; G. Ex. 2 Trans.

707-722; Tr. 56.

      After the meeting, consistent with standard protocol, Agent Karceski

maintained surveillance of the CS; met with the CS; and retrieved the recording

devices from the CS. Tr. 23-34.

      B. November 17, 2014:            Defendant     Distributed    27.4    Grams      of
         Methamphetamine.

      On November 17, 2014, at 10:15 a.m., the CS texted the defendant that his

ostensible customer was in town and he “want to grab one of those yellow ones

[methamphetamine].” G. Ex. 3; G. Ex. 3 Trans.; Tr. 57-59. The CS sent a follow up

text clarifying that his customer was looking to buy “just 1 [ounce of

methamphetamine.” Id. At approximately 3:26 p.m., defendant indicated he was

ready to distribute the methamphetamine to the defendant, texting, “I’m back at

house now…I’m ready now.” G. Ex. 3; G. Ex. 3 Trans.; Tr. 60.

                                           9
      Before the CS left to meet with the defendant, Agent Karceski searched the CS

and his car and verified that the CS had no contraband in his possession; he provided

the CS with a recording device and $900 in buy money; and he maintained

surveillance of the CS from his meeting with Agent Karceski to his meeting with the

defendant. Tr. 60.

      On November 17, 2014, the CS met with the defendant in the CS’s car in the

driveway of the Garcia Residence. Tr. 66; G. Ex. 6. When defendant came in the car,

defendant told the CS, “this [methamphetamine] is fire [high quality].” G. Ex. 6; G.

Ex. 6 Trans. 25; Tr. 68. Defendant also told the CS, “I left a little, uh, about a gram,

they got two bags, don’t’ let the bag, the shit [methamphetamine] touch your skin so

you’ll get high.” G. Ex. 6; G. Ex. 6 Trans. 27-32; Tr. 69. Agent Karceski explained that

crystal methamphetamine can be absorbed through the skin to the touch and get

someone high. Tr. 69. Agent Karceski explained that methamphetamine users

commonly use two bags for their product as a result. Id. Defendant re-emphasized

that “there’s two bags on there” and advised the defendant “the way they test it

[crystal methamphetamine], put it in bleach…The one that floats on the top is

good…This one’s fire [high quality].” G. Ex. 6; G. Ex. 6 Trans. 34-42; Tr. 69. Agent

Karceski explained that a street test to determine the strength of methamphetamine

is to put the methamphetamine in bleach and see if it floats. Tr. 69-70.

      The video-recording showed the CS counting out $900 in cash to pay the

defendant. G. Ex. 6; G. Ex. 6 Trans. 55-63; Tr. 70. Defendant advised the CS not to

sell it to his customer “for 9 [hundred dollars], though, you give it to him for like 12
                                          10
[hundred dollars], 15 [hundred dollars].” G. Ex. 6; G. Ex. 6 Trans. 564-65; Tr. 70-71.

At the end of the transaction, defendant told the CS to “try and get a picture of the

dude [the ostensible customer] so in case we gotta chase his ass down.” G. Ex. 6; G.

Ex. 6 Trans. 94-95; Tr. 71. As Agent Karceski explained, the defendant was advising

the CS to identify his customer so the defendant and the CS could collect from him if

the customer failed to pay for the methamphetamine. Tr. 72. Agent Karceski

identified the voice on the video-recording of the person distributing the suspect

methamphetamine to the CS as the defendant, Ralph Garcia. Tr. 67. Likewise, the

CS testified that the person who sold methamphetamine to him on between

November 2014 and March 2015 was the defendant, Ralph Garcia. Tr. 226-227.

Defendant also said that “if he [the ostensible customer] smoke that [crystal

methamphetamine, a stimulant,], he will be up for days.” G. Ex. 6; G. Ex. 6 Trans.

102; Tr. 72.

      After the meeting, Agent Karceski maintained surveillance of the CS; met with

the CS; and obtained from the CS the plastic bag containing methamphetamine that

the CS had obtained from the defendant. Tr. 62-64; Ex. 5. Agent Karceski also

retrieved the recording devices from the CS and searched the CS and his vehicle and

located no additional contraband. Id.

      DEA forensic chemist Sarah Manney tested the product the defendant

provided to the CS on November 17, 2014, and found it to be 27.4 grams of d-

methamphetamine hydrochloride that had a purity of 100%. Tr. 111; G. Ex. 5; G. Ex.

36.
                                         11
      C. Application of law to facts

      The above facts establish beyond a reasonable doubt that the defendant Ralph

Garcia distributed methamphetamine to the CS on November 17, 2014. First, the CS

identified the defendant as the person who sold him narcotics, and Agent Karceski

identified the defendant’s voice as the person who sold narcotics to the CS on

November 17, 2014. While the government always retains the burden of proof, the

defendant did not challenge identity on cross-examination of the Agent or the CS in

any meaningful way. Second, the substance distributed by the defendant to the CS

tested positive for 26 grams of methamphetamine hydrochloride with a purity of

100%, and the defendant clearly knew he was distributing a controlled substance: the

defendant referred to the substance as “fire” or high-quality narcotics, the defendant

explained how he put two bags on the substance, and the defendant warned the CS

not let the substance touch his skin or else he would get “high.” These statements

reflect the defendant’s knowledge of the substance he distributed as a controlled

substance. The evidence establishes the defendant guilt beyond a reasonable doubt

as to Count One.

             b. November 24, 2014: Defendant Distributed 56.3 Grams of
                Methamphetamine to the CS [Count Two]

      A. November 24, 2014: Pre-Deal Communications.

      On November 24, 2014, the CS called the defendant and told him that his

ostensible customer liked “what he grabbed” during the previous deal and wanted to

order “the same thing but probably another, an extra one [two ounces of crystal

                                         12
methamphetamine].” G. Ex. 7; G. Ex. 7 Trans. 20-31; Tr. 75. The defendant agreed to

provide the 2 ounces, responding that he could meet with the CS “later on today,” but

explaining that “they [defendant’s source] don’t get off [work] til 3.” G. Ex. 7; G. Ex.

7 Trans. 84-125; Tr. 75-76.

      That same day, at approximately 3:26 p.m., defendant texted the CS that he

was on his way back to his house and told the CS to meet him there. G. Ex. 8; G. Ex.

8 Tr. 1. At approximately 4:13 p.m., the CS called and texted the defendant to tell

him that he had arrived at his house. G. Ex. 8; G. Ex. 9.

      B. November 24, 2014:            Defendant     Distributed    56.3   Grams      of
         Methamphetamine.

      Before the CS left to meet with the defendant, Agent Karceski searched the CS

and his car and verified that the CS had no contraband in his possession; he provided

the CS with a recording device and $1,800 in buy money; and he maintained

surveillance of the CS from his meeting with Agent Karceski to his meeting with the

defendant. Tr. 78-79.

      On November 24, 2014, the CS met with the defendant in the CS’s car in the

driveway of the Garcia Residence. Tr. 85-87; G. Ex.11. Agent Karceski positively

identified the defendant, Ralph Garcia, as the same person in the car meeting with

the CS on November 24, 2014 as depicted in the video-recording. Tr. 87. Additionally,

the CS testified that that the person who sold methamphetamine to him between

November 2014 and March 2015 was the defendant, Ralph Garcia. Tr. 226-227. As

the defendant entered the car, the defendant and the CS exchanged a handshake

                                          13
used by the Latin Kings. G. Ex. 11; Tr. 88. After the CS stated that “dude [the

ostensible customer] say he like that shit [the methamphetamine defendant

distributed   on    November      17],”   defendant     responded     that    “it’ll   [the

methamphetamine] stop ya in your tracks [was high quality].” G. Ex. 11; G. Ex. 11

Trans. 23-23; Tr. 88.

      Defendant then stuck his left hand into his jacket pocket, retrieved a plastic

baggie containing suspect methamphetamine and passed it to the CS. G. Ex. 11; Tr.

89-90. When the CS asked “is it the same shit [high quality crystal

methamphetamine],” defendant responded, “Yeah.” G. Ex. 11; G. Ex. 11 Trans. 32-

34; Tr. 90. Defendant advised the CS to “put another bag on there so you don’t get

sick [do not absorb the crystal methamphetamine through your skin.” G. Ex. 11; G.

Ex. 11 Trans. 39-40; Tr. 90. The recording of the transaction then shows the CS

counting out $1,800 in cash and handing that cash over to defendant. G. Ex. 11; G.

Ex. 11 Trans. 42-53; Tr. 90.

      After the CS and the defendant exchanged the methamphetamine and the

cash, the defendant told the CS that he knew about a guy and his dad who have “all

kind of guns.” G. Ex. 11; G. Ex. 11 Trans. 72-79. When the CS asked if the guns were

registered, defendant responded “it don’t matter.” G. Ex. 11; G. Ex. 11 Trans. 81-84.

Defendant suggested that they “just get ‘em [the guns] and go, man, get ‘em and go.

We’ll sell off half of ‘em we can sell. Everybody is asking for guns.” G. Ex. 11; G. Ex.

11 Trans. 88-90; Tr. 91. Later in the conversation, defendant stated that they “got

everything [all types of firearms],” including “AK [47 assault rifles].” G. Ex. 11; G. Ex.
                                            14
11 Trans. 376-386; Tr. 94-95. Defendant suggested, “I figure we’ll grab the son…get

the old man…just tie ‘em, we ain’t gotta kill ‘em, just load up [steal their guns]…by

the time they get loose we’ll be gone.” G. Ex. 11; G. Ex. 11 Trans. 386-396; Tr. 95.

      Defendant told the CS, “I might be able to get some more of the other one

[heroin], but it’s white [heroin, as opposed to black tar heroin].” G. Ex. 11; G. Ex. 11

Trans. 96-98; Tr. 91. Defendant then explained that he had a source who was selling

“ounces on the white [heroin],” but that the source was charging $18,000 for nine

ounces. G. Ex. 11; G. Ex. 11 Trans. 108-119; Tr. 92.

      Defendant also explained to the CS that there was a Latin King member who

was trying to get defendant to take a position in the Pontiac faction of the Latin Kings

that dealt primarily in heroin. G. Ex. 11; G. Ex. 11 Trans. 130-150; Tr. 93-94.

Defendant proposed to the CS that if they placed someone in a position to sell heroin

on the north side, then they could obtain a cut of the profits. G. Ex. 11; G. Ex. 11

Trans. 150-169; Tr. 94.

      After the meeting, Agent Karceski maintained surveillance of the CS; met with

the CS; and obtained from the CS the plastic bag containing methamphetamine that

the CS had obtained from the defendant. Tr. 83-84; Ex. 10. Agent Karceski also

retrieved the recording devices from the CS and searched the CS and his vehicle to

ensure that no additional contraband were present. Id.

      DEA forensic chemist Sarah Manney tested the substance the defendant

provided to the CS on November 24, 2014, and found it to be 56.3 grams of d-


                                          15
methamphetamine hydrochloride that had a purity of 100%. Tr. 111-112; G. Ex. 10;

G. Ex. 37.

      C. Application of law to facts

      The above facts establish beyond a reasonable doubt that the defendant Ralph

Garcia distributed methamphetamine to the CS on November 24, 2014. First, the CS

identified the defendant as the person who sold him narcotics, and Agent Karceski

positively identified the defendant on the video recording as the person who sold

narcotics to the CS on November 24, 2014. Further, the Court, having viewed the

recording and viewed the defendant, may make the same identification. Similar to

Count One, the defendant did not challenge identity on cross-examination of the

Agent or the CS in any meaningful way. Second, the substance tested positive for

more than 50 grams of methamphetamine hydrochloride with a purity of 100%, and

the defendant clearly knew he was distributing a controlled substance: in response to

the CS’s question of whether the substance was the “same shit” or high quality crystal

methamphetamine from the last transaction on November 17, the defendant

responded, “Yeah.” The defendant further advised the CS to “put another bag on there

so you don’t get sick,” further demonstrating that the defendant knew the substance

he was distributing to the CS was a dangerous, controlled substance. The evidence

establishes the defendant guilt beyond a reasonable doubt as to Count Two.




                                         16
             c. December 15, 2014: Defendant Distributed 55.6 Grams of
                Methamphetamine to the CS [Count Three]

      A. December 15, 2014: Pre-Deal Communications.

      On December 15, 2014, the CS and the defendant exchanged a series of text

messages between 11:37 a.m. and 3:10 p.m. G. Ex. 12; Tr. 95-97. During the course of

these texts, the CS texted the defendant that “my guy [the CS’s ostensible customer]

is in town trying to do something- can I get the same as last time.” Id. The defendant

responded, “Okay.” Id. The defendant and the CS then arranged to meet that

afternoon. Id.

      B. December 15, 2014:          Defendant     Distributed    55.6    Grams     of
         Methamphetamine.

      Before the CS left to meet with the defendant, Agent Karceski searched the CS

and his car and verified that the CS had no contraband in his possession; he provided

the CS with a recording device and $1,800 in buy money; and he maintained

surveillance of the CS from his meeting with Agent Karceski to his meeting with the

defendant. Tr. 97-99.

      On December 15, 2014, the CS met with the defendant in the CS’s car in the

driveway of the Garcia Residence. Tr. 98, 124-127; G. Ex. 14. Agent Karceski

positively identified the defendant, Ralph Garcia, as the same person in the car

meeting with the CS on December 15, 2014 as depicted in the video-recording. Tr.

125, 127. Additionally, the CS testified that that the person who sold

methamphetamine to him between November 2014 and March 2015 was the

defendant, Ralph Garcia. Tr. 226-227. When defendant entered the car, he exchanged
                                        17
the Latin Kings handshake with the CS, and then removed something from his right

pocket and passed to towards the CS. G. Ex. 14; Tr. 127-128. The CS then counted

out $1,800 in cash and handed it to the defendant. G. Ex. 14; G. Ex. 14 Trans. 36-79;

Tr. 128. Before the defendant left the CS’s car, the defendant commented, “You see

how that shit [the crystal methamphetamine] got me too, man I shouldn’t have

grabbed that shit with my hands…look at my eyeball...I double bagged it, but I pulled

it out of there with my hand cause it was a chunk.” G. Ex. 14; G. Ex. 14 Trans. 322-

333; Tr. 133.

      While the CS and the defendant were meeting, the CS told the defendant that

he was looking for a gun source who could sell firearms to the CS. G. Ex. 14; G. Ex.

14 Trans. 157. Defendant told the CS that his sister’s boyfriend “got good shit [high

quality firearms].” G. Ex. 14; G. Ex. 14 Trans. 198-199; Tr. 131. Defendant explained

that he had previously bought a “40 cal[iber]” from this source and “we came right

here and tried to shoot the sign, and shit [the firearm] didn’t work.” G. Ex. 14; G. Ex.

14 Trans. 208-242; Tr. 131-132. Defendant pointed out the sign near his house that

he had shot with the .40 caliber firearm. Id. Defendant stated that if his source would

“let me grab ‘em [the firearms], I’ll grab some, and we’ll do it like that.” G. Ex. 14; G.

Ex. 14 Trans. 250-52; Tr. 131. Defendant said, “If I get something [a firearm]…I’ll

probably hang on to it.” G. Ex. 14; G. Ex. 14 Trans. 305-306; Tr. 132. Defendant also

told the CS how he was trying to get more structure in the Joliet faction of the Latin

Kings. G. Ex. 14; G. Ex. 14 Trans. 84-107; Tr. 128. Defendant complained that he

couldn’t “keep giving [the gang members] stuff [narcotics or firearms] for free.” G. Ex.
                                        18
14; G. Ex. 14 Trans. 264-269; Tr. 132.

      After the meeting, Agent Karceski maintained surveillance of the CS; met with

the CS; and obtained from the CS the plastic bag containing methamphetamine that

the CS had obtained from the defendant. Tr. 99-100; Ex. 13. Agent Karceski also

retrieved the recording devices from the CS and searched the CS and his vehicle and

located no additional contraband. Id.

      DEA forensic chemist Sarah Manney tested the substance the defendant

provided to the CS on December 15, 2014, and found it to be 55.6 grams of d-

methamphetamine hydrochloride that had a purity of 100%. Tr. 111-112, G. Ex. 13,

G. Ex. 38.

      C. December 15, 2014: Post-Deal Communications.

      On December 15, 2014, after meeting with the CS, the defendant called the CS

and told him, “I was thinking about that, that one [firearm] over by Mario’s, I forgot

about that one.” G. Ex. 15; G. Ex. 15 Trans. 20-22; 133-135. Defendant explained, “I

just keep it there in case I need it.” G. Ex. 15; G. Ex. 15 Trans. 31-33; 136. Later that

night, defendant texted the CS, “he [the supplier] has a couple of nice ones [firearms].

But he wants top dollar. And some one with a [FOID] card.” G. Ex. 16; G. Ex. 16

Trans.; 137-138. Defendant then suggested, “what about that shorty [younger

member of the gang], don’t one of them have one [a FOID card]?” G. Ex. 16; G. Ex. 16

Trans.; 138-139.

      Two days later, on December 17, 2014, defendant sent the CS text messages

indicating that that source didn’t want to talk, but that, “I’m working on something
                                         19
else [another firearm source] right now.” G. Ex. 17; G. Ex. 17 Trans.; 139-142. The

next day, on December 18, 2014, defendant called the CS and told him that he knew

“somebody that got one of them, them [FOID] cards.” G. Ex. 18; G. Ex. 18 Trans. 38-

39; 142-144. Defendant suggested to the CS that they engage in a straw purchasing

scheme. G. Ex. 18; G. Ex. 18 Trans. 43-230; Tr. 144-145. Specifically, defendant

explained that “as long as we’re gonna pay top dollar for that shit [the firearms], we

might as well have her [the FOID card holder] go get it [a firearm], and then, you

know, just play like she lost it or something.” G. Ex. 18; G. Ex. 18 Trans. 43-46; 145.

Defendant suggested that they go to the store to buy a nice gun to sell to someone

else and then “later on we’ll get one [firearm]” to keep. G. Ex. 18; G. Ex. 18 Trans.

60-83; Tr. 145. Defendant offered to “holler at her [the person with the FOID card]

and try to convince her [to make the straw purchase].          This way if they [law

enforcement] come we’ll just leave the [firearm] case and all that there…and then

we’ll open up the case and be like, oh my god, it’s gone.” G. Ex. 18; G. Ex. 18 Trans.

91-97; Tr. 146. Defendant reasoned that it made more sense to straw purchase the

firearm because “if I’m going to pay this guy [the firearm supplier], this guy want like

four [hundred dollars] for [firearms]. They were nice, you know, I ain’t gonna lie…and

they’re brand new, but…if I can get a brand new one [firearm]…I can get two of

them.” G. Ex. 18; G. Ex. 18 Trans. 116-126; Tr. 146-147.

      During the December 18, 2014, phone conversation, defendant also mentioned

that he “had that 40 cal[iber firearm].” G. Ex. 18; G. Ex. 18 Trans. 255-256; Tr. 147-

148. Defendant told the CS, “that shit [firearm] you could slide in the side of your
                                         20
pants right there and wouldn’t even know you had it.” G. Ex. 18; G. Ex. 18 Trans.

260-262; Tr. 148.

      On December 31, 2014, the CS texted the defendant asking if there had been

any progress on obtaining the firearms. G. Ex. 19; G. Ex. 19 Trans.; Tr. 148-150.

Defendant responded that he was “waiting on an answer from two different people

[sources of firearms]. One is Aaron’s guy. The other one is in jail and his wife is

supposed to let me know something today.” G. Ex. 19; G. Ex. 19 Trans.; Tr. 150.

      On January 12, 2015, the CS texted the defendant, asking if defendant wanted

“to get rid of that old dirty Harry [firearm] you were telling me about?” G. Ex. 20; G.

Ex. 20 Trans.; Tr. 152. Defendant responded, “No, I am going to hang on to it until I

get something else.” Id.

      D. Application of law to facts

      The above facts establish beyond a reasonable doubt that the defendant Ralph

Garcia distributed methamphetamine to the CS on December 15, 2014. First, the CS

identified the defendant as the person who sold him narcotics, and Agent Karceski

positively identified the defendant on the video-recording as the person who sold

narcotics to the CS on December 15, 2014. Further, the Court, having viewed the

recording and viewed the defendant, may make the same identification. Similar to

Counts One and Two, the defendant did not challenge identity on cross-examination

of the Agent or the CS in any meaningful way. Second, the substance tested positive

for more than 50 grams of methamphetamine hydrochloride with a purity of 100%,

and the defendant, once again, clearly knew he was distributing a controlled
                                      21
substance: before the defendant left the CS’s car, the defendant commented he

“shouldn’t have grabbed that shit [bag of methamphetamine] with [his] hands” and

further noted that he “double bagged it, but [he] pulled it out of there with my hand

cause it was a chunk.” In doing so, the defendant explained how he took precaution

by double-bagging the dangerous substance but then “grabbed” it with his hand,

which he acknowledged he should not have done. The defendant’s statements reflect

his knowledge and understanding that the substance inside the bag was a controlled

substance so potent that the defendant felt the effects of the same by merely holding

the bag. The evidence establishes the defendant’s guilt beyond a reasonable doubt as

to Count Three.

             d. January 23, 2015: Defendant Distributed a Firearm and 57.4
                Grams of Methamphetamine to the CS [Counts Four and
                Five]

       A. January 21-23, 2015: Pre-Deal Communications.

       On January 21, 2015, defendant texted the CS, “I found one maybe two

[firearms].” G. Ex. 21; G. Ex. 21 Trans.; Tr. 153-154.

       On January 23, 2015, the CS made a recorded call to the defendant to order

additional methamphetamine and to inquire about the firearm. G. Ex. 22; G. Ex. 22

Trans.; Tr. 154-156. During the call, the CS said that his “guy [ostensible customer

was]   coming     to   town….I’ll   see if   you   can   get   me something   together

[methamphetamine]…just probably one [ounce of methamphetamine], one and

then…if you got that [firearm], what we talked about yesterday, man, we can kill two

birds with one stone.” G. Ex. 22; G. Ex. 22 Trans. 28-38; Tr. 156-157. The defendant
                                          22
agreed to meet with the CS “like the last time [defendant provided methamphetamine

to the CS].” G. Ex. 22; G. Ex. 22 Trans. 55; Tr. 157.

      Later that day, at approximately 2:40 p.m., the CS called the defendant, who

relayed to the CS that he was “getting it together [the firearm and the

methamphetamine] right now…shouldn’t be that long.” G. Ex. 23; G. Ex. 23 Trans.

21; Tr. 157-159. The CS asked if “for that thing [the firearm] you wanted four

[hundred dollars],” and the defendant replied, “yeah.” G. Ex. 23; G. Ex. 23 Trans. 28-

31; Tr. 160. The CS also told the defendant that his ostensible customer now wanted

“two of those [two ounces of methamphetamine],” to which defendant replied,

“Alright, alright, tell ‘em I’ll be ready.” G. Ex. 23; G. Ex. 23 Trans. 33-49; Tr. 160.

      B. January 23, 2015: Defendant Distributed 57.4 Grams of Methamphetamine
         and a Firearm to the CS.

      Before the CS left to meet with the defendant, Agent Karceski searched the CS

and his car and verified that the CS had no contraband in his possession; he provided

the CS with a recording device and $2,200 in buy money -- $1,800 for the

methamphetamine and $400 for the firearm. Tr. 160-161. Agent Karceski then

maintained surveillance of the CS as he drove to meet with the defendant. Tr. 163.

      On January 23, 2015, the CS met with the defendant in the CS’s car in the

driveway of the Garcia Residence. Tr. 163; G. Ex. 28. Before entering the car, the

defendant passed a plastic bag containing a firearm and firearm accessories through

the car window, and advised the CS “you might not want to get rid of this one [the

firearm]…look at it before you get rid of it…it’s a bad boy [high quality].” G. Ex. 28;

                                            23
G. Ex. 28 Trans. 15-34; Tr. 170-171. Defendant then asked the CS, “Think he [the

CS’s ostensible customer] gonna want this speed loader and [gun] case?” G. Ex. 28;

G. Ex. 28 Trans. 55-56; Tr. 171.

      Agent Karceski positively identified the defendant, Ralph Garcia, as the same

person in the car meeting with the CS on January 23, 2015 as depicted in the video-

recording. Tr. 169. Additionally, the CS testified that that the person who sold

methamphetamine and a firearm to him between November 2014 and March 2015

was the defendant, Ralph Garcia. Tr. 226-227. After receiving the firearm and

accessories from the defendant, the CS asked the defendant, “You got those two

[ounces of methamphetamine], right?” G. Ex. 28; G. Ex. 28 Trans. 68-70; Tr. 172.

The defendant responded “Yeah.” Id. The CS then counted out $2,200 in cash and

gave it to the defendant to pay for the firearm and the methamphetamine. G. Ex. 28;

G. Ex. 28 Trans. 71-92; Tr. 172. Later in the conversation, the CS asked defendant if

he had given him “those two [ounces of methamphetamine],” defendant reached into

his shirt pocket, retrieved a baggie containing methamphetamine and gave the baggie

to the CS. G. Ex. 28; G. Ex. 28 Trans. 134-142; Tr. 173-174. As during previous deals,

defendant explained, “I put two bags on there” to prevent the methamphetamine from

touching the hands of the defendant or the CS. G. Ex. 28; G. Ex. 28 Trans. 144-148;

Tr. 174.

      When the CS asked defendant about the “one guy” defendant knew with “ten

guns,” defendant explained that he was “trying to get a hold of him too right now.”

G. Ex. 28; G. Ex. 28 Trans. 92-98; Tr. 172. Defendant explained that he would use the
                                           24
cash from this deal to purchase guns from that firearms source. G. Ex. 28; G. Ex. 28

Trans. 97-103; Tr. 172-173.

       After the meeting, Agent Karceski maintained surveillance of the CS; met with

the CS; and obtained the following from the CS: (1) the plastic bag containing

methamphetamine that the CS obtained from the defendant; and (2) a plastic bag

containing a gun and various gun accessories. Tr. 163-164; G. Ex. 25; G. Ex. 26; G.

Ex. 27. The firearm the CS obtained from the defendant was a Taurus .38 caliber

revolver, bearing serial number 62612. Ex. 26; Tr. 166. The firearm accessories the

CS obtained from the defendant included: a speed loader that allowed the user to load

six rounds of ammunition at once, a leather holster, a gun box, and earplugs. Ex. 27;

Tr. 166-168. Agent Karceski also retrieved the recording devices from the CS and

searched the CS and his vehicle and located no additional contraband. Tr. 163-164,

168-169.

       DEA forensic chemist Sarah Manney tested the substance the defendant

provided to the CS on January 23, 2015, and found it to be 57.4 grams of d-

methamphetamine hydrochloride that had a purity of 100%. Tr. 112-113; G. Ex. 25;6

G. Ex. 39.

       As the parties stipulated, prior to January 23, 2015, the defendant knew that

he was a convicted felon and that he had been convicted in court of a crime punishable

by a term of imprisonment exceeding one year. R. 105. As the parties further


6 The transcript reflects the narcotics distributed on January 23, 2015 as being marked as
government exhibit 5, (Tr. 112), but the correct exhibit number is government exhibit 25.
                                            25
stipulated, the Taurus revolver, model 856, .38 caliber, bearing serial number

DW62612 was manufactured outside of Illinois, and had traveled in interstate

commerce, prior to January 23, 2015. R. 82; Tr. 245.

      C. Application of law to facts

      The above facts establish beyond a reasonable doubt that the defendant Ralph

Garcia distributed methamphetamine to the CS and possessed a firearm, both on

January 23, 2015. First, the CS identified the defendant as the person who sold him

narcotics and a firearm, and Agent Karceski positively identified the defendant on

the video-recording as the person who met with the CS on January 23, 2015. Further,

the Court, having viewed the recording and viewed the defendant, may make the

same identification. Similar to other counts discussed above, the defendant did not

challenge identity on cross-examination of the Agent or the CS in any meaningful

way. Second, and as to the distribution-of-methamphetamine offense (Count Five),

the substance distributed by the defendant to the CS tested positive for more than 50

grams of methamphetamine hydrochloride with a purity of 100%, and the defendant,

clearly knew he was distributing a controlled substance: the defendant advised the

CS that he “put two bags on there” in order to avoid getting high through contact with

the controlled substance in the bag.

      Next, as to the possession-of-a-firearm offense (Count Six), the defendant

stipulated that he knew he had been convicted of a crime punishable by a term of

imprisonment of more than one year, and further stipulated that the firearm had

traveled in interstate commerce prior to January 23, 2015. R. 82 & 105. Those
                                       26
stipulations leave only the first element in dispute: whether the defendant possessed

the firearm. As to that element, the video-recording reflected how a person

subsequently identified as the defendant approached the CS’s car and handed a

plastic bag to the CS through a window. The defendant then entered the CS’s car, at

which point the defendant asked the CS if the CS’s ostensible customer wanted the

“speed loader and [gun] case” that accompanied the gun, reflecting what the

defendant had just handed the CS through the window was a firearm. The CS

moreover identified the defendant Ralph Garcia as the person who sold a firearm to

the CS in January 2015. Tr. 226-227.

      The evidence establishes the defendant’s guilt beyond a reasonable doubt as to

Counts Four and Five.

             e. March 4, 2015: Defendant Distributed 27.9 Grams of
                Methamphetamine to the CS [Count Six]

      A. March 4, 2015: Pre-Deal Communications.

      On March 4, 2015, the CS made a recorded call to the defendant and advised

the defendant, “my guy [the CS’s ostensible customer] came back in…he’s looking for

one [ounce of methamphetamine].” G. Ex. 29; G. Ex. 29 Trans. 1; Tr. 175-177. The

defendant responded that he would be ready to meet with the defendant at 3:30 that

afternoon. Id.

      B. March 4, 2015: Defendant Distributed 27.9 Grams of Methamphetamine to
         the CS.

      Before the CS left to meet with the defendant, Agent Karceski searched the CS

and his car and verified that the CS had no contraband in his possession; he provided
                                          27
the CS with a recording device and $900 in buy money. Tr. 177. Agent Karceski then

maintained surveillance of the CS as he drove to meet with the defendant. Tr. 177-

178.

       On March 4, 2015, the CS met with the defendant in the CS’s car in the

driveway of the Garcia Residence. Tr. 178-180; G. Ex. 33. Agent Karceski positively

identified the defendant, Ralph Garcia, as the same person in the car meeting with

the CS on March 4, 2015 as depicted in the video-recording. Tr. 180. Additionally, the

CS testified that that the person who sold methamphetamine to him between

November 2014 and March 2015 was the defendant, Ralph Garcia. Tr. 226-227.

During the meeting in the car on March 4, the CS asked the defendant, “Nine

[hundred dollars for the ounce of methamphetamine] still right?” The defendant

confirmed the price. G. Ex. 33; G. Ex. 33 Trans. 39-41; Tr. 181-182. The CS then

instructed the defendant to put the methamphetamine in a glove on the floor of his

car, which the defendant did. G. Ex. 33; Tr. 182. The CS then counted out $900 in

cash, the CS gave the cash to the defendant, and defendant placed the cash in his

pocket. G. Ex. 33; G. Ex. 33 Trans. 53-58; Tr. 182.

       During the meeting, the defendant mentioned an individual who “sells weed

for me.” G. Ex. 33; G. Ex. 33 Trans. 207-210; Tr. 183. The defendant told the CS that

the “Vice Lords [street gang members] took it from him, took like a half ounce [of

cannabis] from him.” G. Ex. 33; G. Ex. 33 Trans. 214-215; Tr. 183. The defendant told

the CS that he saw two of the Vice Lords that stole the marijuana drunk and by

themselves on the street. G. Ex. 33; G. Ex. 33 Trans. 219-259; Tr. 184. The defendant
                                          28
said that he called another Latin King member and told him to inform other Latin

Kings patrolling the area about the theft about the location of the Vice Lords, since

they would be easy targets for the Latin Kings. G. Ex. 33; G. Ex. 33 Trans. 254-276;

Tr. 183-184. Defendant also told the CS that he had a firearms source who “just wants

some money,” and who was willing to “back date ‘em, like he sold [the firearms]…a

couple years ago.” G. Ex. 33; G. Ex. 33 Trans. 373-388; Tr. 183. As Agent Karceski

explained, the process of backdating the sale of gun is used so individuals could claim

that they sold the gun long before the gun was used in a crime. Tr. 185.

      After the meeting, Agent Karceski maintained surveillance of the CS; met with

the CS; and obtained the glove containing methamphetamine that the CS had

obtained from the defendant. Tr. 178-179, 182; G. Ex. 32. Agent Karceski also

retrieved the recording devices from the CS and searched the CS and his vehicle and

located no additional contraband. Tr. 178.

      DEA forensic chemist Robert Holbrook tested the product the defendant

provided to the CS on March 4, 2015, and found it to be 27.9 grams of d-

methamphetamine hydrochloride that had a purity of 99%. Tr. 122-123, G. Ex. 32, G.

Ex. 40.

      C. Application of law to facts

      The above facts establish beyond a reasonable doubt that the defendant Ralph

Garcia distributed methamphetamine to the CS on March 4, 2015. First, the CS

identified the defendant as the person who sold him narcotics, and Agent Karceski

positively identified the defendant on the video-recording as the person who sold
                                        29
narcotics to the CS on March 4, 2015. Further, the Court, having viewed the recording

and viewed the defendant, may make the same identification. Similar to the first five

counts, the defendant did not challenge identity on cross-examination of the Agent or

the CS in any meaningful way. Second, the substance tested positive for more than 5

grams of methamphetamine hydrochloride with a purity of 99%. The call before the

deal, during which the defendant and the CS discussed the terms of the transaction,

coupled with the delivery of the narcotics by the defendant, which matched those

aforementioned terms, establishes that the defendant knew he was distributing a

controlled substance. The evidence establishes the defendant’s guilt beyond a

reasonable doubt as to Count Six.

                                    CONCLUSION

      The evidence presented during the trial established, beyond a reasonable doubt

that the defendant: (1) distributed 5 grams or more of methamphetamine on

November 17, 2014 (Count One); (2) distributed 50 grams or more of

methamphetamine on November 24, 2014 (Count Two); (3) distributed 50 grams or

more of methamphetamine on December 15, 2014 (Count Three); (4) possessed a

firearm on January 23, 2015, knowing that he was a previously convicted felon (Count

Four); (5) distributed 50 grams or more of methamphetamine on January 23, 2015

(Count Five); and (6) distributed 5 grams or more of methamphetamine on March 4,

2015 (Count Six); as charged in the superseding indictment. The United States




                                         30
respectfully asks that this Court return verdicts of guilty on each of the counts

contained in the superseding indictment.7

                                                 Respectfully submitted,

                                                 JOHN R. LAUSCH, JR.
                                                 United States Attorney

                                         By:     /s/ Timothy J. Storino
                                                 TIMOTHY J. STORINO
                                                 CORNELIUS A. VANDENBERG
                                                 Assistant United States Attorney
                                                 219 S. Dearborn Street
                                                 Chicago, Illinois 60604
                                                 (312) 353-5300

DATED: October 18, 2019.




7 The government reserves the right to address any defense raised by the defendant in his
response brief, including entrapment, in the government’s reply brief.
                                            31
